Exhibit 10.6


FORM OF
HANESBRANDS INC.
OMNIBUS INCENTIVE PLAN (AS AMENDED AND RESTATED)


CALENDAR YEAR [DATE] GRANT


RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


To: [NAME] (referred to herein as “Grantee” or “you”)
Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted an RSU award (this “Award”), effective [DATE] (the “Grant Date”). This
Award is subject to the terms of this Grant Notice and Agreement (this
“Agreement”) and is made under the Hanesbrands Inc. Omnibus Incentive Plan (As
Amended and Restated) (the “Plan”) which is incorporated into this Agreement by
reference. Unless otherwise indicated, any capitalized terms used herein that
are otherwise undefined shall have the same meaning provided in the Plan.
1.Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must electronically acknowledge and accept this Award within 75 days after the
Grant Date in accordance with procedures established by the Company. By
accepting this Agreement, you agree to be bound by the terms and conditions
herein, the Plan and any and all conditions established by the Company in
connection with Awards issued under the Plan, and you further acknowledge and
agree that this Award does not confer any legal or equitable right (other than
those rights constituting the Award itself) against the Company or any
Subsidiary directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or any Subsidiary. If you do not accept this Award
in accordance with the procedures outlined in this Paragraph and within the
75-day period described above, the Award will be cancelled and forfeited. By
accepting this Agreement, you also acknowledge that you are fluent in the
English language and have reviewed and understand the terms and conditions of
this Agreement and the Plan.
2.Grant of RSU Award. Subject to the restrictions, limitations, terms and
conditions specified in the Plan, the Participation Guide/Prospectus for the
Hanesbrands Inc. Omnibus Incentive Plan (As Amended and Restated) (the “Plan
Prospectus”), and this Agreement, the Company has granted you as of the Grant
Date NUMBER RSUs. Except as provided below in Paragraphs 6, 7 and 8, these RSUs
will remain restricted until the end of each applicable vesting date set forth
below (each, a “Vesting Date”). Prior to the delivery of the RSUs, the RSUs are
not transferable by the Grantee by means of sale, assignment, exchange, pledge,
or otherwise. For each of the below-stated Vesting Dates on which you continue
to be employed by the Company or any of its Subsidiaries (collectively, the “HBI
Companies”), you will vest in the below-stated percentage of the total number of
RSUs awarded in this Agreement, until you are 100% vested:
   Vesting Date
   Vested Percentage of RSUs Awarded
[DATE]
[___]%
[DATE]
[___]%
[DATE]
[___]%



3.Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents will accrue with respect to the RSUs
granted hereunder at the same time and in the same amount as cash dividends are
paid to owners of Hanesbrands Inc. common stock. Interest will be credited on
accrued dividend equivalents. Dividend equivalent balances will vest on the same
Vesting




1



--------------------------------------------------------------------------------




Date as the associated RSUs, and will be distributed in cash within 30 days
thereafter except as provided herein.
4.Distribution of the RSUs. Except as otherwise provided in Paragraph 5, 6, 7 or
8, upon each Vesting Date specified in Paragraph 2, shares of Stock equal to the
vested RSUs will be distributed to you. However, no stock certificates will be
issued with respect to any shares of Stock. Stock ownership shall be kept
electronically in your name, or in your name and in the name of another person
of legal age as joint tenants with right of survivorship, as applicable. You are
personally responsible for the payment of all taxes related to distribution. To
the extent that the Company is required to withhold federal, state, local or
foreign taxes or other amounts in connection with the payment of Stock or any
other payment to you or on your behalf or any other payment or vesting event
under this Agreement, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the obligation of the
Company to make any such delivery or payment that you make arrangements
satisfactory to the Company for payment of the balance of such taxes or other
amounts required to be withheld. Unless otherwise determined by the Committee,
such withholding requirement shall be satisfied by retention by the Company of a
portion of the Stock to be delivered to you. The Stock so retained shall be
credited against such withholding requirement at the fair market value of such
Stock on the date the applicable benefit is to be included in your income.
Except in the event your RSUs become vested under Paragraph 7, you may elect to
have the Company withhold an additional amount up to the maximum statutory
amount in accordance with Company procedures. In no event will the fair market
value of the Stock to be withheld and/or delivered pursuant to this Paragraph 4
to satisfy applicable withholding taxes exceed the maximum amount of taxes
required to be withheld.
Pursuant to the Company’s General Policy on Insider Trading, you agree not to
engage in “short sales” or “sales against the box” or trade in puts, calls or
other options on the Company’s securities.
5.Election to Defer Distribution. If the distribution is subject to United
States tax law, an eligible Grantee may elect to defer the distribution of RSUs
granted under this Award. The Grantee may make a separate deferral election with
respect to RSUs vesting on each separate Vesting Date. Such election(s) shall be
in accordance with such rules and within such time periods as may be established
by the Committee. A deferral, if elected, will result in the transfer of the
deferred RSUs into the HBI Stock Fund in the Company’s deferred compensation
plan in effect, and applicable to the Grantee, at the time the deferred RSUs
would have otherwise been distributed. The applicable Company deferred
compensation plan rules will govern the administration of this Award beginning
on the date the RSUs are credited to the applicable deferred compensation plan.
Dividend equivalents that accrue with respect to RSUs granted under this Award
pursuant to Paragraph 3 may not be deferred and will be paid in accordance with
Paragraph 3.
6.Death or Totally Disabled. In the event that you die or become totally
disabled while employed by the HBI Companies, including during the period that
you remain employed after giving notice of your intended retirement pursuant to
Paragraph 7(b) below, all outstanding RSUs and associated dividend equivalents
will vest as of the date of death or the date you are determined to be totally
disabled. Your shares of Stock equal to the vested RSUs and cash in an amount
equal to any associated dividend equivalents will be distributed to you or your
estate, as applicable, not later than 2½ months following the end of the
calendar year in which you die or become totally disabled. For purposes of this
Paragraph 6, you shall be deemed to be totally disabled if, due to a physical or
mental disability, you are unable to continue in any occupation with the HBI
Companies for a continuous period of at least 12 months.
7.Retirement.
a.    If you comply with the requirements to retire from the HBI Companies as
defined in this Paragraph, then the restrictions on outstanding RSUs requiring
you to continue your employment until a Vesting Date shall immediately lapse and
shares of Stock equal to such







--------------------------------------------------------------------------------




outstanding RSUs and cash in an amount equal to any associated dividend
equivalents will be paid, as provided in Paragraph 7(c) below, to you or on your
behalf not later than 2½ months following the end of the calendar year in which
you terminate employment on account of retirement.
b.    For purposes of this Agreement, you shall only be considered to have
retired if you voluntarily cease active employment with the HBI Companies after
each of the following conditions have been met: (i) you both attain at least age
50 and complete at least 10 years of service with the HBI Companies since your
most recent date of hire, and thereafter provide at least six months’ written
notice of your intended retirement, (ii) the Committee accepts in writing your
intended retirement, subject to successfully fulfilling transition duties and
responsibilities and remaining employed until a retirement date set by the
Committee, it being understood that these duties and responsibilities are in
addition to your regular duties and responsibilities, and may require continued
employment beyond the end of the six month notice period, (iii) the Committee
determines that you have successfully fulfilled your transition duties and
responsibilities, and (iv) you enter into a written agreement with the Company
(in a form acceptable to the Company) in which you agree to release any claims
against the HBI Companies within twenty-one days after employment termination
(or such longer period of time as required under applicable law to have a
binding release of one or more claims) and comply with the cooperation,
non-compete, non-solicitation, confidentiality and non-disparagement provisions
therein (collectively, the “Restricted Covenants”). The Committee shall, in its
sole discretion, (i) decide whether or not to accept your intended retirement,
(ii) set forth in writing the terms of your transition duties and
responsibilities and your retirement date and (iii) determine whether or not you
have successfully met your transition duties and responsibilities not later than
60 days after your employment termination. Your unvested RSUs shall be forfeited
upon a voluntary termination of employment if you do not fulfill any of the
requirements set forth in this Paragraph 7(b). Actions taken by the Committee in
this Paragraph 7(b) shall be final and binding.
c.    For purposes of this Paragraph 7, you will be considered to have been paid
the amounts described in Paragraph 7(a) above if shares and, as applicable, cash
are delivered to you or on your behalf in a manner that constitutes a taxable
payment for purposes of Section 409A of the Code, as reasonably determined by
the HBI Companies, subject to recovery by the HBI Companies due to a breach of
any of the Restrictive Covenants or Paragraph 18 prior to the third anniversary
of the Grant Date. Permitted methods of payment include issuing shares to an
account in your name subject to transfer restrictions and clawback provisions
permitting the Company to recover these shares directly from such account
without your consent in the event of any such breach. You agree to take any
actions reasonably requested by the Company to effectuate the transfer
restrictions and clawback provisions set forth in this Agreement, including
authorizing Fidelity to take actions reasonable and necessary to enforce such
provisions. The Company shall determine the manner in which shares shall be paid
to a retiree in its sole discretion consistent with the requirements of this
Paragraph 7(c). Regardless of the selected method of payment, you shall be
required to file a Section 83(b) election with applicable taxing authorities
within thirty days of the issuance of the shares under this Paragraph 7(c) and
provide a copy to the Company. Failure to timely file a Section 83(b) election
shall result in you forfeiting any rights under this Award and a return of any
issued shares to the Company.
d.    For purposes of this Paragraph 7, (i) references to the Committee shall
mean, in the case of grantees other than executive officers, the Company’s head
of human resources or such other individual as designated for this purpose by
the Chief Executive Officer, and (ii) continuous service with an entity acquired
by the Company will be counted if you were employed by the acquired entity
immediately prior to the acquisition date and remained employed by the HBI
Companies continuously thereafter.







--------------------------------------------------------------------------------






8.Other Terminations of Employment and Change in Control.
a.    Involuntary Termination With Severance. If your employment is
involuntarily terminated by the HBI Companies (other than in connection with a
Change in Control as defined in the Plan) and you are eligible to receive
severance benefits under any written severance plan of the Company (a “Severance
Event Termination”), then vesting continues for 90 days after the date of
termination, and shares of Stock equal to the RSUs that become vested under this
Paragraph 8(a) and cash in an amount equal to any associated dividend
equivalents will be delivered to you not later than 2½ months following the end
of the calendar year in which your employment is involuntarily terminated.
b.    Involuntary Termination Without Severance. If your employment is
involuntarily terminated by the HBI Companies and you are not eligible to
receive severance benefits under any written severance plan of the Company
(i.e., your employment is terminated for “cause”), the RSUs granted under this
Award are forfeited on the date of termination.
c.    Voluntary Termination. If you voluntarily terminate your employment with
the HBI Companies, other than as described in Paragraph 7 above, all unvested
RSUs are forfeited on the date of termination.
d.    Change in Control. In the event a Change in Control occurs, then the
following provisions will apply:
(i)
To the extent no provision is made in connection with the Change in Control for
an Award that satisfies the requirements of Paragraph 8(d)(ii) below (a
“Replacement Award”) in assumption of or substitution for this Award, if this
Award is outstanding immediately prior to the Change in Control (an “Existing
Award”), then, on the date of the Change in Control all restrictions on
outstanding RSUs shall lapse, and (A) shares of Stock equal to the number of
vested RSUs and (B) cash in an amount equal to any associated dividend
equivalents, shall be delivered to you.

(ii)
An Award meets the conditions of this Paragraph 8(d)(ii) (and hence qualifies as
a “Replacement Award” for an Existing Award) if (A) it is an RSU, (B) it has a
value at least equal to the value of the Existing Award, (C) it relates to
publicly traded equity securities of the Company or its successor in the Change
in Control or its “parent corporation” (as defined in Code Section 424(e)) or
“subsidiary corporation” (as defined in Code Section 424(f)) following the
Change in Control, (D) the Grantee holding the Existing Award is subject to U.S.
federal income tax under the Code, the tax consequences to such Grantee under
the Code of the Replacement Award are not less favorable to such Grantee than
the tax consequences of the Existing Award, and (E) the Replacement Award’s
other terms and conditions are not less favorable to such Grantee than the terms
and conditions of the Existing Award (including the provisions that would apply
in the event of a subsequent Change in Control and provisions with respect to
dividend equivalents). Without limiting the generality of the foregoing, the
Replacement Award may take the form of an assumption of the Existing Award if
the requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Paragraph 8(d)(ii) are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.








--------------------------------------------------------------------------------




(iii)
If the Grantee terminates his or her employment for Good Reason (as defined
below) or the Grantee is involuntarily terminated for reasons other than for
Cause (as defined below), in each case during the period of two years after the
Change in Control, all restrictions on outstanding RSUs shall lapse, and (A)
shares of Stock equal to the number of vested RSUs and (B) cash in an amount
equal to any associated dividend equivalents, shall be delivered to you within
[60] days following such termination.

For purposes of this Paragraph 8(d),
“Cause” means the Grantee:
•
has been convicted of (or pled guilty or no contest to) a felony or any crime
involving fraud, embezzlement, theft, misrepresentation or financial
impropriety;

•
has willfully engaged in misconduct resulting in material harm to the Company;

•
has willfully failed to perform duties after written notice; or

•
is in willful and material violation of Company policies resulting in harm to
the Company.

“Good Reason” means any of the following actions by the Grantee’s employer
without the Grantee’s written consent:
•
The assignment to the Grantee of any duties materially inconsistent with his or
her position (including status, offices, titles and reporting relationships),
authority, duties or responsibilities, or any other action by such employer
which results in a diminution in such title, position, authority, duties or
responsibilities thereof given to the Grantee;

•
Any material breach by such employer of a material provision of any agreement
between such employer and Grantee; for example, without limitation, a reduction
in Grantee’s base salary or target bonus opportunity or failure to provide
incentive opportunities to the Grantee shall be deemed to be such a material
breach;

•
The relocation of the Grantee's principal place of employment to a location more
than 50 miles from the Grantee's principal place of employment immediately prior
to the Change in Control or the Company requiring the Grantee to be based
anywhere other than such principal place of employment (or permitted relocation
thereof), except for required travel on the Company's business to an extent
substantially consistent with the Grantee's business travel obligations
immediately prior to the Change in Control; or

•
The Company terminates or materially amends, or materially restricts the
Grantee’s participation in, any equity, bonus or equity-based compensation plans
or qualified or supplemental retirement plans so that, when considered in the
aggregate with any substitute plan or plans, the plans in which the Grantee is
participating materially fail to provide him or her with a level of benefits
provided in the aggregate by such plans prior to such termination or amendment.

9.Forfeiture/Right of Offset. Notwithstanding anything contained in this
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company or any Subsidiary, including but not
limited to: (a) without the prior written consent of the Company, counseling or
becoming employed by, or otherwise engaging or participating in, or performing
consulting services for, any Competing Business (regardless of whether you
receive any compensation of any kind), where “Competing Business” means any
business that competes with any business that the HBI Companies conducted as of
the date your employment terminates with the HBI Companies, (b) violating the
Company’s Global Code of Conduct or employee manual, (c) without the prior
written consent of the Company, inducing or attempting to induce any employee of
the HBI Companies to leave the employ of the HBI Companies, interfering with the
relationship between the HBI Companies and any employee or prospective employee
thereof, or hiring or causing the hiring of any person who is an employee of the
HBI Companies, (d) without







--------------------------------------------------------------------------------




the prior written consent of the Company, calling on, soliciting or servicing
any customer of the HBI Companies in order to induce or attempt to induce such
person or entity to cease or reduce doing business with the HBI Companies or
interfering with the relationship between the HBI Companies and any such
customer, (e) failing to cooperate with the HBI Companies, as described in
Paragraph 18 below, (f) disclosing or misusing any confidential information
regarding the HBI Companies, (g) participating in any activity not approved by
the Board which could reasonably be foreseen as contributing to or resulting in
a Change in Control, or (h) disparaging or criticizing, orally or in writing,
the business, products, policies, decisions, directors, officers or employees of
the HBI Companies or any of its subsidiaries or affiliates to any person (all
such activities described in (a)-(h) above collectively referred to as “wrongful
conduct”), then (i) RSUs, to the extent they remain subject to restriction,
shall terminate automatically, (ii) you shall return to the Company all shares
of Stock that you have not disposed of that were delivered pursuant to this
Agreement within a period of one year prior to the date of the commencement of
such wrongful conduct, reduced by a number of shares equal to the quotient of
(A) any taxes paid in countries other than the United States with respect to the
vesting or delivery of the RSUs covering such shares that are not otherwise
eligible for refund from the taxing authority divided by (B) the fair market
value of a share of Common Stock on the date of the return of such shares, and
(iii) with respect to any shares of Stock that you have disposed of that were
delivered pursuant to this Agreement within a period of one year prior to the
date of the commencement of such wrongful conduct, you shall pay to the Company
in cash any financial gain you received with respect to such shares. For
purposes of this Paragraph 9 and Paragraph 19 below, financial gain shall equal
the fair market value of a share of Stock on the applicable RSU delivery date,
multiplied by the number of shares of Stock delivered with respect to the RSUs
on that date, reduced by any taxes paid in countries other than the United
States with respect to such vesting and which taxes are not otherwise eligible
for refund from the taxing authorities. By accepting this Agreement, you consent
to and authorize the Company to deduct any amounts you owe to the Company under
this Paragraph from any amounts payable by the Company to you for any reason.
This right of set-off is in addition to any other remedies the Company may have
against you for your breach of this Agreement. In addition, by accepting this
Agreement, you consent to and authorize the Company to deduct any amounts you
owe to the Company for any reason from any amounts payable by the Company to you
under this Agreement.
The Grantee acknowledges and agrees that this Agreement and the Award described
herein (and any settlement thereof) are also subject to the terms and conditions
of Company’s clawback policy as may be in effect from time to time specifically
to implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Stock may be traded) (the
“Compensation Recovery Policy”), and that relevant sections of this Agreement
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.
Notwithstanding anything in this Agreement to the contrary, you shall not be
restricted from: (i) disclosing information that is required to be disclosed by
law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, you shall provide
the Company with prompt notice of such requirement so that the Company may seek
an appropriate protective order prior to any such required disclosure by you; or
(ii) reporting possible violations of the laws of your country or of United
States federal, state, or local law or regulation to any governmental agency or
commission (each a “Government Agency”), filing a charge or complaint with the
Equal Employment Opportunity Commission or any other Government Agency,
participating in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, or making
other disclosures that are protected under the whistleblower provisions of the
laws of your country or of United States federal, state, or local law or
regulation. In the event of (ii), you shall not need the prior authorization of
the Company to make any such reports or disclosures, you shall not be required
to notify the Company that you have made such reports or disclosures, and you
acknowledge that you have waived your right to receive any monetary







--------------------------------------------------------------------------------




payment from the Company in connection with any such reports or disclosures or
any ensuing charge or investigation.
You are hereby notified that under the Defend Trade Secrets Act: (i) no
individual will be held criminally or civilly liable under federal or state
trade secret law for disclosure of a trade secret (as defined in the Economic
Espionage Act) that is: (A) made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law or (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.
10.Adjustments. This Award is subject to adjustment pursuant to Section 15 of
the Plan.
11.Rights as a Stockholder. Except as provided in Paragraph 3 above (regarding
dividend equivalents), you shall have no rights as a stockholder of the Company
in respect of the RSUs, including the right to vote, until and unless the RSUs
have vested and ownership of Stock issuable upon vesting of the RSUs has been
transferred to you.
12.Public Offer Waiver. By voluntarily accepting this Award, you acknowledge and
understand that your rights under the Plan are offered to you strictly as an
employee of the HBI Companies and that this Award of RSUs is not an offer of
securities made to the general public.
13.Conformity with the Plan and Share Retention Requirements. This Award is
intended to conform in all respects with, and is subject to, all applicable
provisions of the Plan. Inconsistencies between this Agreement, the Plan
Prospectus or the Plan shall be resolved in accordance with the terms of the
Plan. By your acceptance of this Agreement, you agree to be bound by all of the
terms of this Agreement, the Plan, the Plan Prospectus, and the share ownership
and retention guidelines of the Company’s Key Executive Stock Ownership Program.
14.Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.
15.No Rights to Continued Employment. By voluntarily acknowledging and accepting
this Award, you acknowledge and understand that this Award shall not form part
of any contract of employment between you and any of the HBI Companies. Nothing
in the Agreement, the Plan Prospectus, or the Plan confers on any Grantee any
right to continue in the employ of the HBI Companies or in any way affects the
HBI Companies’ right to terminate the Grantee’s employment without prior notice
at any time or for any reason. You further acknowledge that this Award is for
future services to the HBI Companies and is not under any circumstances to be
considered compensation for past services.
16.Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph and in accordance with the
Company’s privacy policies. You are not obliged to consent to such collection,
use, processing and transfer of personal data. However, failure to provide the
consent may affect your ability to participate in the Plan. The Company holds
certain personal information about you, that may include your name, home address
and telephone number, fax number, email address, family size, marital status,
sex,







--------------------------------------------------------------------------------




beneficiary information, emergency contacts, passport / visa information, age,
language skills, driver’s license information, date of birth, birth certificate,
social security number or other employee identification number, nationality,
C.V. (or resume), wage history, employment references, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of Stock or directorships in the
Company, details of all options or any other entitlements to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of Stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing your consent may affect
your ability to participate in the Plan.
17.    Miscellaneous.
a.    Modification. This Award is documented by the records of the Committee or
its delegate which shall be the final determinant of the number of RSUs granted
and the conditions of this Agreement. The Committee may amend or modify this
Award in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Award, provided that no such
amendment or modification shall materially impair your rights under this
Agreement without your consent, unless the Committee reasonably determines that
such amendment or modification is necessary to comply with Section 10D of the
Exchange Act. Except as in accordance with the two immediately preceding
sentences and Paragraph 20, this Agreement may be amended, modified or
supplemented only by agreement of both parties as evidenced in writing or in
electronic form as agreed to by the parties.
b.    Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.
c.    Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns of the parties hereto whether so expressed or not.
d.    Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be







--------------------------------------------------------------------------------




ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.
e.    Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.
18.Cooperation. Subject to the additional duties set forth in Paragraph 7(a) in
the event of retirement, you agree that in all events following your termination
of employment you will cooperate in the effort to effect an orderly, smooth, and
efficient transition of your duties and responsibilities to such individual(s)
as the HBI Companies may direct. You shall also cooperate with reasonable
requests made by or on behalf of the HBI Companies for information with respect
to the operations, practices, and policies of the HBI Companies or your former
job responsibilities, including in connection with matters arising out of your
service to the HBI Companies without limitation and any litigation matters;
provided, that following termination of your employment, the HBI Companies will
make reasonable efforts to minimize disruption of your other activities and will
reimburse you for reasonable expenses incurred in connection with your
cooperation. The requirements of this Paragraph 18 shall continue until the
third anniversary of the Grant Date.
19.Non-Disparagement. 
a.    You agree that you shall not, unless compelled by a court or governmental
agency, make, or cause to be made, any statement or communication regarding the
Company, its Subsidiaries or affiliates to any third parties that disparages the
reputation or business of the Company or any of its Subsidiaries or affiliates;
provided, however, that such restriction shall not apply to statements or
communications made in good faith in the fulfillment of your duties with the
Company.
b.    The Company shall reasonably direct the officers and directors of the
Company not to make or issue, or procure any person, firm, or entity to make or
issue, any statement in any form, including written, oral and electronic
communications of any kind, which conveys negative or adverse information about
you. This paragraph does not apply to truthful testimony or disclosure compelled
or required by applicable law or legal process.
c.    Nothing in this section is intended to or shall prohibit any person or
entity (including, without limitation, you) from: (i) providing truthful
testimony compelled by applicable law or legal process; or (ii) cooperating
fully and truthfully with any government authority conducting an investigation
into any potential violation of any law or regulation.
20.Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, financial advisors, spouse, or
domestic partner, and shall ensure that none of them discloses such existence or
terms to any other person, except as required by applicable law. If the
existence or terms of this Agreement are disclosed by you other than as provided
above, then at the discretion of the Company (i) RSUs, to the extent they remain
subject to restriction, shall terminate automatically, (ii) you shall return to
the Company all shares of Stock that you have not disposed of that were
delivered pursuant to this Agreement within a period of one year prior to the
date of such disclosure, reduced by a number of shares equal to the quotient of
(A) any taxes paid in countries other than the United States with respect to the
vesting or delivery of the RSUs covering such shares that are not otherwise
eligible for refund from the taxing authority divided by (B) the fair market
value of a share of Common Stock on the date of the return of such shares, and
(iii) with respect to any shares of Stock that you have disposed of that were
delivered pursuant to this Agreement







--------------------------------------------------------------------------------




within a period of one year prior to the date of such disclosure, you shall pay
to the Company in cash any financial gain you received with respect to such
shares.
21.Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend,
cancel, or discontinue the Plan at any time without limitation.
22.Plan Documents. The Plan Prospectus is available on the Fidelity website at
www.netbenefits.com. A copy of the Plan can be requested from the Compensation
Committee, c/o Corporate Secretary, Hanesbrands Inc., 1000 E. Hanes Mill Road,
Winston-Salem, NC 27105.
23.Electronic Delivery. By accepting this Award, you consent to accept
electronic delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, grant or award notifications and
agreements, account statements, and any other forms or communications related to
this Award or the Plan) via Company e-mail or any other electronic system
established and maintained by the Company or a third party designated by the
Company.
24.Section 409A. Any payments under this Award are intended to comply with the
short-term deferral rule set forth in Treasury Regulation §1.409A-(b)(4), and
this Award shall be interpreted to effect such intent. Consistent with this
intention, each amount payable under this Agreement shall be considered a
separate payment for purposes of Section 409A of the Code, and shall paid in all
events notwithstanding any other provision of this Agreement to the contrary not
later than the fifteenth (15th) day of the third month following your first
taxable year in which the payment is no longer subject to a substantial risk of
forfeiture, as determined by the Committee consistent with Section 409A of the
Code and any Treasury Regulations and other guidance issued thereunder. By
signing this Agreement, you understand and agree that you are solely responsible
for the payment of any taxes that may be imposed on amounts payable under this
Award.




Grant Acceptance:                    




________________________________
Grantee




____________________________________
Date









